Citation Nr: 9925880	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-12 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the claim of entitlement to service connection for a 
right foot tendon condition, to include bilateral pes planus, 
is well grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
October 1977 and from November 1977 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied, as not well grounded, the 
veteran's claim of entitlement to service connection for a 
right foot tendon condition, to include bilateral pes planus 
(bilateral foot disability).  The veteran timely appealed 
this determination to the Board.

In an October 1997 rating action, the RO denied, as not well 
grounded, a similar claim for service connection for a right 
foot tendon condition, and notified the veteran of that 
decision that same month; the veteran did not appeal this 
determination.  Thereafter, in response to the veteran's 
submission of a January 1998 private medical report, which 
was received at the RO in April 1998, the RO readjudicated 
the veteran's claim, and, as discussed above, in the May 1998 
rating action on appeal, denied the instant claim for service 
connection for a bilateral foot disability on the basis that 
it was not well grounded.  The notification letter reflects 
that a copy of the May 1998 rating action was enclosed.  In 
his June 1998 Notice of Disagreement (NOD), the veteran 
specifically indicated that he disagreed with the RO's May 
1998 determination.  In the July 1998 Statement of the Case 
(SOC), the RO, however, recharacterized the issue as 
involving whether the veteran had submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for bilateral foot disability, and 
provided him with the pertinent laws and regulations relating 
to finality.  Further, since that time, the RO has 
adjudicated only whether new and material evidence had been 
submitted.  

Because there is no final rating action on the issue on 
appeal, the issue should be considered on a de novo basis, 
the preliminary determination for which is whether the claim 
is well grounded; hence, the Board has recharacterized the 
issue as on the title page of this decision.  Further, 
although the veteran has not been furnished the pertinent 
legal authority governing well-grounded claims, in view of 
the Board's favorable determination, below, he has not been 
prejudiced by the Board's consideration on this basis.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In addition, in his August 1998 Substantive Appeal, the 
veteran requested that he be afforded a hearing before a 
Member of the Board at the local VA office.  The RO informed 
the veteran, however, that hearings before a traveling Member 
of the Board were not available at the Baltimore, Maryland, 
RO, and that, if he wished to have a Board hearing, he would 
have to travel to Washington, DC.  In response, the veteran 
indicated that he wished instead to appear for a hearing to 
be conducted by RO personnel at the Baltimore, Maryland, RO.  
Under the circumstances, the Board concludes that the 
veteran's hearing request is thus deemed withdrawn.  See 38 
C.F.R. § 20.704(e) (1998).


FINDINGS OF FACT

1.  In his statements and hearing testimony, the veteran has 
reported that he did not have any foot problems prior to 
service and that, although he did not seek formal treatment 
while serving in the military, he sustained trauma to his 
feet on numerous occasions as a consequence of landings he 
made while serving as a paratrooper; he further asserts that 
he has suffered from a chronic bilateral foot disability 
since that time.

2.  There is competent medical evidence that indicates that 
the veteran's current bilateral foot disability "might well 
be" related to the in-service foot trauma.

3.  The veteran's claim is plausible.




CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for a right foot tendon 
condition, to include bilateral pes planus.  38 U.S.C.A. 
§§ 1131, 5107, 7104 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.

Because the RO has denied the veteran's claim on the basis 
that it was not well grounded, the preliminary question to be 
answered in this case is whether the veteran has in fact 
presented evidence of well-grounded claim.  A well-grounded 
claim is not necessarily a claim that will ultimately be 
deemed allowable.  It is a plausible claim, properly 
supported with evidence.  See 38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In his statements and November 1998 RO hearing testimony, the 
veteran reported that, prior to service, he had no foot 
problems.  In addition, he indicated that, while serving as a 
paratrooper in the military, he sustained trauma to his feet 
on numerous occasions.  Further, he stated that, during 
service, he was "taught" to endure the pain, and thus he 
did not seek any in-service medical care.  In addition, the 
veteran reported that, since his period of service, he has 
suffered from a chronic bilateral foot disability.  

The medical evidence of record includes several private 
medical reports, dated from January to June 1998, which were 
prepared by the veteran's treating orthopedist, Dr. Stuart D. 
Miller.  In these reports, Dr. Miller notes the veteran's 
reported history of having sustained foot trauma while 
serving as a paratrooper in the military, and essentially 
opines that his current bilateral foot disability might well 
be related to such trauma, especially in light of his age and 
physical stature.  

A review of the evidence shows that the veteran has been 
diagnosed on numerous occasions as suffering from a bilateral 
foot disability.  In addition, he has stated, that although 
he did not seek medical attention, he sustained injuries in 
service; this assertions is presumed truthful for purpose of 
determining whether the claim is well-grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Finally, the opinions 
offered by Dr. Miller provide the requisite medical nexus to 
establish the threshold level of plausibility and thus render 
the claim well grounded.  See Epps; Savage.  Accordingly, the 
Board finds that the veteran has submitted a well-grounded 
claim of entitlement to service connection for a bilateral 
foot disability; to this extent, the claim is granted.


ORDER

As evidence of a well-grounded claim for service connection 
for a bilateral foot disability has been presented, the 
appeal is granted to this extent.


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for a bilateral foot 
disability, the RO must now consider the claim on the merits.  
Prior to adjudication of the claim on the merits, however, 
additional development is warranted.  Under the circumstances 
of this case, the VA's duty to assist requires that he be 
afforded a VA examination with respect to this disability, 
which takes should take into account the records of the 
veteran's prior medical history, and includes an opinion as 
to the etiology of his bilateral foot disability before a 
decision concerning his appeal can be made.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 
Vet. App. 401, 405 (1991).  In addition, the claims folder 
reflects that the veteran has been receiving regular 
treatment for this disability from Dr. Miller.  As such, 
prior to having the veteran undergo such an examination, the 
RO should obtain and associate with the claims folder any 
pertinent outstanding medical records, including those of Dr. 
Miller.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  After obtaining authorization from 
the veteran, the RO should obtain any 
relevant outstanding private treatment 
records, to include those of Dr. Stuart 
D. Miller, or any other examiner at Union 
Memorial Hospital in Baltimore, Maryland, 
as well as from any other source 
identified by the veteran.  The aid of 
the veteran and his representative in 
securing such records should be enlisted, 
as needed.  However, if any such records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature, etiology, and extent of any foot 
disabilities found to be present.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  The 
examiner is requested to review the 
service medical records and all pertinent 
post-service medical records and offer an 
opinion as to whether it is at least as 
likely as not that any foot disability 
found to be present is related to the 
veteran's military service.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If any action requested 
is not taken, or is deficient in any 
manner, appropriate corrective action 
should be undertaken.

4.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for service connection 
for a bilateral foot disability on the 
basis of all pertinent evidence of 
record, and all pertinent legal 
authority, specifically to include that 
cited to above.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals







